UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-33173 Moller International, Inc. (Exact name of registrant as specified in its charter) California 68-0006075 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 1222 Research Park Drive, Davis CA (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (530) 756-5086 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨ Nox At February 10, 2010, there were 48,243,635 shares of common stock outstanding. TABLE OF CONTENTS Page # PART I - FINANCIAL INFORMATION ITEM 1– FINANCIAL STATEMENTS Unaudited Consolidated Balance Sheets as of December 31, 2010 and June 30, 2010 1 Unaudited Consolidated Statements of Operations for the three- and six-months ended December 31, 2010 and December 31, 2009 2 Unaudited Consolidated Statements of Cash Flows for the three- and six-months ended December 31, 2010 and December 31, 2009 3 Notes to Unaudited Consolidated Financial Statements 4 ITEM 2 – MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 6 ITEM 3 – QUALITATIVE AND QUANTITATIVE FACTORS CONCERNING MARKET RISKS 7 ITEM 4 T – CONTROLS AND PROCEDURES 7 PART II - OTHER INFORMATION ITEM 1 - Legal Proceedings 8 ITEM 2 - Unregistered Sales of Equity Securities and Use of Proceeds; Purchase of EquitySecurities 8 ITEM 3 - Defaults upon Senior Securities 8 ITEM 4 - Submission of Matters to a Vote of Security Holders 8 ITEM 5 - Other Matters 8 SIGNATURES 8 EXHIBITS Exhibit 31.1Certification Pursuant to Section 302 of the Sarbanes Oxley Act 9 Exhibit 31.2Certification Pursuant to Section 302 of the Sarbanes Oxley Act 10 Exhibit 32.1Certification Pursuant to Section 906 of the Sarbanes Oxley Act 11 Exhibit 32.2Certification Pursuant to Section 906 of the Sarbanes Oxley Act 12 ii PART I - FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS MOLLER INTERNATIONAL, INC. CONSOLIDATED BALANCE SHEETS UNAUDITED December 31, 2010 June 30, 2010 ASSETS CURRENT ASSETS Cash $ $ Advances to employees Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation OTHER ASSET $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable, trade $ $ Accrued liabilities Accrued liabilities-majority shareholder Notes payable-other Note payable - majority shareholder Notes payable - minority shareholders Deferred wages - employees Customer deposits Total current liabilities LONG TERM LIABILITIES Deferred wages and interest-majority shareholder Total liabilities STOCKHOLDERS' DEFICIT Common stock, authorized, 150,000,000 shares, no par value 48,209,707 and 47,997,776 issued and outstanding respectively Accumulated deficit ) ) Total stockholders' deficit ) ) $ $ See accompanying notes to unaudited consolidated financial statements. 1 MOLLER INTERNATIONAL, INC. CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended Six Months Ended December 31, 2010 December 31, 2009 December 31, 2010 December 31, 2009 REVENUE Other revenue $ OPERATING EXPENSES Selling, general and administrative ) Rent expense to majority shareholder ) Total expenses ) Operating loss ) OTHER INCOME (EXPENSE) Other income Interest expense ) Interest expense- majority shareholder ) Total other expense ) NET LOSS $ ) $ ) $ ) $ ) Loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding,basic and diluted See accompanying notes to unaudited consolidated financial statements. 2 MOLLER INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED Six Months Ended December 31, December 31, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation expense - Stock-based compensation Change in assets and liabilities: Accounts receivable and other assets - ) Accounts payable ) Accrued liabilities-related parties Accrued liabilities and deferred wages ) Other liabilities - Net Cash Provided by (Used in) Operating Activities ) Cash Flows Provided from Financing Activities Borrowings from related party - Payments on related party note payable ) ) Net Cash (Used in) Provided from Financing Activities ) Net Increase (Decrease) In Cash ) Cash Balance at Beginning of Period Cash Balance at End of Period $ $ Supplemental Disclosure of Non-Cash Financing Activities: Shares issued as repayment of debt $
